Citation Nr: 0002114	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the claim for service connection for post traumatic 
stress disorder (PTSD) is well grounded.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran's active military service extended from March 
1969 to January 1972; he served in Vietnam from September 
1969 until September 1970.  

A decision of the Board of Veterans' Appeals of March 14, 
1997 denied as not well grounded claims of service connection 
for a psychiatric disorder; PTSD; tinea pedis; and a stomach 
disorder, to include duodenal ulcer disease.  Service 
connection was granted for bilateral sensorineural hearing 
loss but a compensable rating for residuals of a fracture of 
the navicula of the left wrist was denied.  Thereafter, a 
March 1997 rating action granted service connection for 
bilateral sensorineural hearing loss and a noncompensable 
rating was assigned for that disorder.  The veteran's only 
other service-connected disorder was the residuals of a 
fracture of the navicula of the left wrist assigned a 
noncompensable rating.  However, the March 1997 rating action 
assigned a 10 percent rating under 38 C.F.R. § 3.324 based on 
multiple noncompensable service-connected disabilities which 
were permanent and clearly interfered with normal employment.  

The veteran's March 1997 Motion for Reconsideration of the 
March 1997 Board decision was denied by an Order of June 1997 
which forwarded to the Department of Veterans Affairs (VA) 
Regional Office (RO) additional clinical evidence submitted 
by the veteran consisting of a January 1997 VA 
hospitalization discharge summary which reflected in part a 
diagnosis of PTSD.  

The veteran appealed the March 1997 Board decision and the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) entered a Memorandum decision 
on April 8, 1999.  In that Memorandum decision it was noted 
that the veteran had not pressed any issues addressed in the 
March 1997 Board decision except service connection for tinea 
pedis and PTSD and, thus, the other claims were deemed 
abandoned.  The Court upheld the Board's denial of service 
connection for tinea pedis on the basis that the claim was 
not well grounded but reversed the Board's decision that the 
claim for service connection for PTSD was not well grounded 
in light of the submission on appeal of a January 1997 VA 
hospitalization discharge summary which reflected in part a 
diagnosis of PTSD and, thus, establishing that the veteran 
met the first of three criteria for a well grounded claim, 
the existence of current disability, under Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  That claim was then remanded to the Board 
for further consideration, to address the January 1997 PTSD 
diagnosis and hospitalization, consistent with the Court's 
decision.  

The Board is an appellate body and may only address issues 
and evidence previously before and considered by the RO.  The 
RO had not yet addressed the issue of whether the claim for 
service connection for PTSD is well grounded in light of the 
additional evidence submitted by the veteran, i.e., the 
January 1997 PTSD diagnosis and hospitalization.  Thus, this 
case must be remanded for that purpose.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should readjudicate the issue of whether 
the claim for service connection for PTSD is well 
grounded in light of January 1997 PTSD diagnosis and 
hospitalization.  

2.  If the claim is determined not to be well 
grounded, the RO must state the reasons and bases for 
that determination. 

If the claim is determined to be well grounded, the 
RO must ensure that the duty to assist, mandated by 
38 U.S.C.A. § 5107(a) (West 1991), is met.  This 
should include obtaining all relevant evidence, both 
private and VA, and the conducting of any 
examination(s) if necessary.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with the 
VA's duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), that at least in part the purpose 
of any examination which may subsequently be requested is to 
obtain information or evidence (or both) which may be 
dispositive of the claim.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in denial of the claim.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to accord the veteran due process of 
law.  No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


